ESTOPINAL, J.
Plaintiffs who are engaged in the business of haberdashers and occupied for this purpose the premises No. 805 Canal Street, belonging to defendant, sued to recover two hundred and twelve dollars and sixty-four cents ($212.64), avering substantially, that they had repeatedly called upon defendant’s agent in this city, one John C. Levy, notifying him of the defective condition of the roof on a portion of the building *514aftd the urgent necessity for repairing same;"that the repairs were made by defendant when notified, but they were deficient, and in consequence of a heavy rainfall on the 17th day of March, 1904, the said roof leaked causing don-p^e and loss to plaintiff in the sum aforementioned.
Defendant first interposed an exception of no -cause of action, which was referred to the merits.
Defendant in her answer denies that the plaintiffs are the lessees of the property, the lease being to Burnett & Gayle, and was never transferred to plaintiffs. She avers that upon request for repairs of said premises, they were promptly made, and that if any damage was suffered on the 17th of March, 1904, that it was due to the unprecedented storm which prevailed on that day which caused the leak in the roof in which there was at the time 110 defect.
There was judgment below for the defendant, and plaintiff appeals. The exception of no cause of action is without force.
The first ground urged that the plaintiffs are not the lessees of her property and cannot stand in judgment is not supported by the record, which shows that they have been all along recognized as such. Defendant or her agent was aware that plaintiffs had succeeded Burnett & Gayle in the business conducted in this building, and received the rent from them. A yet stronger recognition of the relation of land lord and tenant between the parties to this suit is evidenced by the fact that plaintiffs complained of the bad condition of the roof at various times, and defendant, heeding these complaints, made severeal efforts to remedy the trouble. Defendant, under these circumstances, cannot now make the question of the lease an issue. This defense is without merit and could not have been urged seriously. The is without merit and could not have been urged seriously. The further ground urged for the maintenance o-f the exception, to-wit;
“That if repairs were needed to said premises, and defendant failed to make them when notified thereof, it was then the duty of plaintiff’s to have same made, and not having done so, they are estopped from claiming damages arising from the difficulty in said premises, “though conceded to be a correct statement of *515the law, can have no applicaton in the face o'f the facts presented in the case at bar.
Certainly, had the defendant, when notified, failed to make the needed repairs, it was the duty in that case of the-lessees to cause them to be made and deduct from the rent the price due. (C. C. 2694), but the proof is that the defendant, whenever notified by plaintiffs of the defective conditon of the roof, was always prompt in having the same repaired, and though it is apparent that these repairs were either insufficient or unskillfully done, the fact remains that the condition provided for under the Code, making it the duty of the lessees to undertake the repairs, was never at any tme permitted to occur. The lessor must have refused or failed to make the necessary repairs.
In Schoppel vs. Daly 112 La., p. 201 a case directly in point with the one at bar, the Court said:
“They were under no obligation to make them, as the lessor had undertaken to repair them fully herself, and did repair them to the extent which she deemed to be a compliance with her obligations. Her workmen raised the building, and inspected its sills and joists and flooring from below. That inspection revealed to her the exact situation, and when the workmen left it was an assurance to the lessees that everything was in order. The lessor was not called upon to know, under the circumstances, what the condition of the sills and joists covered by the flooring was, nor the condition of the flooring. It appears as a fact that the repairs made were not such as to place the flooring in a safe condition.”
For these reasons we conclude that the ground urged in support of the exceptions, are without merit.